                                                                         Nov 12, 2019
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 MONTANA GREEN PARTY,
 DANIELLE BRECK, CHERYL
 WOLFE, HARRY C. HOVING,                         CV 18-87-H-BMM-JTJ
 DOUG CAMPBELL, STEVE
 KELLY, ANTONIO MORSETTE
 TAMARA R. THOMPSON, and                               ORDER
 ADRIEN OWEN WAGNER,

                    Plaintiffs,

      vs.

 COREY STAPLETON, in his
 official capacity as Secretary of
 State for the State of Montana,

                    Defendant.

      The parties have moved to vacate the bench trial scheduled for

December 17, 2019, and all remaining pretrial deadlines.

      IT IS ORDERED:

      1.    The parties' Joint Motion to Vacate Trial and Scheduling Order

Deadlines (Doc. 56) is GRANTED.

      2.    The final pretrial conference scheduled for December 11, 2019, and

the bench trial scheduled for December 17, 2019, are VACATED.
3.   All remaining pretrial deadlines are VACATED.

DATED this 12th day of November, 2019.




                              -2-
